Exhibit 10.9

FOURTH AMENDMENT AND WAIVER

TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOURTH AMENDMENT AND WAIVER (the “Amendment”) entered into as of January 31,
2008 (the “Effective Date”) by and between HI-TECH PHARMACAL CO., INC (the
“Company”), a Delaware corporation, with its principal place of business at 369
Bayview Avenue, Amityville, New York 11701 and BANK OF AMERICA, N.A , successor
by merger to Fleet National Bank, a national banking association, having a place
of business located at 300 Broad Hollow Road, Melville, New York 11747 (the
“Bank”).

WHEREAS, the Company, Little Remedies Co., Inc. (the “Former Guarantor”) and the
Bank are patties to a Revolving Credit and Term Loan Agreement dated as of
October 23, 2002, as amended by that First Amendment dated as of November 1,
2002, that Second Amendment dated as of November 15, 2002 and that Third
Amendment dated as of October 21, 2005, as same may be hereafter amended and
modified (the “Agreement”);

WHEREAS, the Former Guarantor is an inactive entity and no longer provides its
secured guaranty with respect to the Company’s obligations under the Agreement;
and

WHEREAS, the Company has requested that the Bank amend certain provisions of the
Agreement and waive certain covenant violations thereunder as of the Effective
Date, and the Bank has agreed to such amendments and waivers subject to the
provisions hereof

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. All capitalized terms used herein, unless otherwise defined herein, have the
same meanings provided therefor in the Agreement.

2 As an inducement for the Bank to enter into this Amendment, the Company hereby
represents and warrants to the Bank as of April 22, 2008 (the “Execution Date”)
that:

(a) There are no defenses or offsets to its obligations under the Agreement, the
Notes, or the Loan Documents, and if any such defenses or offsets exist, the
same are hereby waived

(b) Each and every of the representations and warranties of the Company set
forth in the Agreement and the Loan Documents is true as of the Execution Date
and with the same effect as though made on the Execution Date, and is hereby
incorporated herein in full by reference as if fully restated herein in its
entirety.

(c) No Default or Event of Default and no event or condition which, with the
giving of notice or lapse of time or both, would constitute such a Default or
Event of Default, now exists or would exist after giving effect hereto, except
(i) as set forth in Section 4 hereof, and (ii) violations of Sections 5.9(b) and
5.9(d) of the Agreement after the Effective Date, which post-Effective Date
violations are not covered by this Amendment.



--------------------------------------------------------------------------------

3. The Agreement is hereby amended as follows:

(a) The definition of “Acquisition” in Section 1.1 is deleted and the following
is substituted therefor:

“Acquisition: shall mean any acquisition after the date hereof by the Company or
any Subsidiary, of a Person within the same or related line of business as the
Company or its Subsidiaries by: merger, consolidation, purchase of a voting
majority of the stock of another Person, purchase of all or substantially all of
the assets of another Person or purchase of all or substantially all of the
assets of a division or other operating component of another Person, if all of
the following conditions are met:

(i) The Bank shall have received a set of projections setting forth in
reasonable detail the pro forma effect of such acquisition and showing
compliance by the Company and its Subsidiaries with all covenants set forth in
this Agreement for the next succeeding year. The projections to be delivered
hereunder shall include and specify the assumptions used to prepare such
projections regarding growth of sales, margins on sales and cost savings
resulting from such acquisition;

(ii) The Bank shall have received a certificate (with attached written financial
covenant calculations) signed by the president and the chief financial officer
of the Company to the effect that for the most recent twelve (12) months ended
on the day prior to the proposed acquisition date, and on a pro forma basis
after giving effect to such acquisition: (a) all representations and warranties
contained in the Loan Documents will remain true and correct, except those, if
any, made as of a specific time which shall have been true and correct when
made, (b) the Company is in compliance with and will remain in compliance with
all covenants contained in the Loan Documents, and (c) no Default or Event of
Default has occurred and is continuing (including, without limitation, written
calculations of the Financial Covenants set forth in Section 5.9 (inclusive) of
this Agreement, demonstrating compliance for the most recent twelve (12) months
ended on the date immediately prior to the proposed acquisition date) or will
occur as a result of the consummation of such acquisition;

(iii) Such acquisition, in the case of a corporation being acquired, has been
(a) approved by the board of directors of such corporation which is the subject
of such acquisition, (b) recommended for approval by such board to the
shareholders of such corporation and subsequently approved by such shareholders
as required under applicable law or the by-laws or the certificate of
incorporation of such corporation or (c) otherwise agreed to by all shareholders
of such corporation;

 

- 2 -



--------------------------------------------------------------------------------

(iv) With respect to each Seller Note constituting part of the Cash Compensation
for such acquisition, the Company shall obtain a subordination agreement on the
Bank’s standard form, subordinating such Seller Note to all obligations in favor
of the Bank; and

(v) The Company has timely delivered the information required pursuant to
Section 5.1 hereof.”

(b) Section 4 3 of the Agreement is hereby amended by deleting same and
substituting the following therefor:

“4 3 Condition to All Loans and Letters of Credit: The obligation of the Bank to
make each Loan hereunder and to issue any Letter of Credit is subject to:

(a) Compliance Certificate: Receipt by the Bank of a certificate (with attached
written financial covenant calculations) executed by the President and the Chief
Financial Officer of the Company, dated the date of each Loan or issued Letter
of Credit, to the effect that:

(i) the Company has complied with all the terms, covenants and conditions of
this Agreement and the Loan Documents to which it is a party;

(ii) there exists no Default or Event of Default, including (without limitation)
written calculations of the Financial Covenants set forth in Section 5.9
(inclusive) of the Agreement, demonstrating compliance for the most recent
twelve (12) months ended on the date of the Compliance Certificate; and

(iii) the representations and warranties contained in Section 3 hereof are true
and correct, on the proposed borrowing date, both prior and after giving effect
to the requested Loan.

(b) Material Adverse Change: The Company shall not have had a Material Adverse
Change since the latter of the date of this Agreement or the last borrowing date
hereunder.”

(c) All other provisions of the Agreement not modified above are ratified and
shall remain in full force and effect.

 

- 3 -



--------------------------------------------------------------------------------

4. Non-compliance by the Company with the following covenants for the indicated
amounts and/or periods are hereby waived by the Bank as of the Effective Date,
subject to the limitations set forth herein:

(a) Section 5.9(b) Maximum Ratio of Funded Debt to EBITDA for the rolling four
fiscal quarters ended January 31, 2008, which should have been no greater than
1.5 to 1.0, but which was actually a negative ratio as the result of the
Company’s negative EBITDA of -$8,563,000.00 for such period;

(b) Section 5.9(d) Minimum Interest Coverage Ratio for the rolling four fiscal
quarters ended January 31, 2008, which should have been not less than 5.0 to
1.0, but which was actually a negative ratio of -513.0 to 1.0 for such period;
and

(c) Section 6.3 No Merger, Consolidation and Acquisition of Assets (which
states, inter alia, that asset purchases are prohibited unless same constitute a
permitted Acquisition) with respect to the asset purchase by the Company from
Midlothian Laboratories, LLC for $5,000,000.00 in an all cash acquisition
completed as of December 28, 2007, which asset purchase did not constitute a
permitted Acquisition under the Agreement because the Company did not timely
comply with all requirements thereof

5. It is expressly understood and agreed that all collateral security granted by
the Company for the Loans, Letters of Credit and other extensions of credit set
forth in the Agreement prior to the amendment provided for herein is and shall
continue to be collateral security for the Loans, Letters of Credit and other
extensions of credit provided in the Agreement as herein amended Without
limiting the generality of the foregoing, the Company hereby absolutely and
unconditionally confirms that each Loan Document, document and instrument
executed by it pursuant to the Agreement continues in full force and effect, is
ratified and confirmed and is and shall continue to be applicable to the
Agreement (as herein amended).

6. The amendments and waivers set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to or a waiver of, or any future
waiver of any violation, further violation or non-compliance, with any of the
covenants or any other term or condition of the Agreement, the Loan Documents or
any of the documents referred to therein, or (b) prejudice any right or rights
which the Bank may now have or may have in the future under or in connection
with the Agreement, the Loan Documents or any documents referred to therein
Whenever the Agreement is referred to in the Agreement, the Loan Documents or
any of the instruments, agreements or other documents or papers executed and
delivered in connection therewith, it shall be deemed to mean the Agreement as
modified by this Amendment.

7. The Company agrees to pay on demand, and the Bank may charge any deposit or
loan account(s) of the Company, for all expenses (including reasonable
attorneys’ fees) incurred by the Bank in connection with the negotiation and
preparation of the Agreement as amended hereby

 

- 4 -



--------------------------------------------------------------------------------

8 This Amendment shall become effective on such date as all of the following
conditions shall be satisfied, retroactive to the Effective Date hereof:

(a) The Bank shall have received and executed four (4) fully-executed, original
counterparts of this Amendment.

(b) The Bank shall have received evidence of payment of: (i) the Bank’s
amendment fee of $5,000,00, and (ii) the fees and disbursements of the Bank’s
counsel in connection with the preparation of this Amendment

(c) The Bank shall have received copies of fully-executed counterparts of all
action (in form and substance satisfactory to the Bank and its counsel) taken by
the Company to authorize the execution, delivery and performance of this
Amendment, together with good standing certificates for the Company and such
other papers as the Bank or its counsel may require.

(d) All legal matters and the form and substance of all documents required
hereunder shall be satisfactory to the Bank’s counsel.

9 This Amendment may be executed in counterparts, each of which shall constitute
an original, and each of which taken together shall constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment the
year and date first above written

 

HI-TECH PHARMACAL CO., INC By:  

/s/ David Seltzer

  David Seltzer   President BANK OF AMERICA, N.A By:  

/s/ Martha Novak

  Martha Novak   Senior Vice President

 

- 5 -



--------------------------------------------------------------------------------

State of New York, County of Suffolk, ss:

On the 22 day of April, in the year 2008, before me the undersigned, personally
appeared DAVID SELTZER, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

ELLEN B. SOLOMON    

/s/ Ellen B Solomon

Notary Public, State of New York     Notary Public No. 01SO6124748     Qualified
in Suffolk County     Commission Expires March 28, 2009    

State of New York, County of Suffolk, ss:

On the 22nd day of April, in the year 2008, before me the undersigned,
personally appeared MARTHA NOVAK, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

LINDA L. DECURTIS    

/s/ Linda L. Decurtis

NOTARY PUBLIC - STATE OF NEW YORK     Notary Public NASSAU COUNTY    
01DE6048755     My Commission Expires     October 02, 2010    

 

- 6 -